107 F.3d 12
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Robert William OSHOP;  Cynthia Jane Oshop, Debtors.Billy McMURTRY;  Buddy Morris, Jr.;  Robert S. Duke;Kenneth Wayne McMurtry, Plaintiffs-Appellees,v.Robert William OSHOP;  Cynthia Jane Oshop, Defendants-Appellants.
No. 96-5095.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1997.

Before:  GUY, SUHRHEINRICH and BATCHELDER, Circuit Judges.
PER CURIAM.


1
After a trial held on November 30, 1994, the Bankruptcy Court, Judge Aleta Trauger presiding, ruled in favor of the plaintiffs-appellees, finding a debt of the defendants-appellants nondischargeable under 11 U.S.C. § 523(a)(2)(B).  The defendants-appellants appealed to the United States District Court, Middle District of Tennessee.  On November 29, 1995, Judge Thomas Wiseman, Jr. affirmed the ruling of the Bankruptcy Court.


2
After carefully reviewing the record, the applicable law and counsels' arguments we are not persuaded that either the Bankruptcy Court or the District Court erred in finding the debt nondischargeable under 11 U.S.C. § 523(a)(2)(B).


3
As the Bankruptcy Court clearly articulated the reasons underlying its decision, with the District Court affirming, the issuance of a full written opinion by this court would serve no useful purpose.  Accordingly, the judgment is AFFIRMED on the basis of the Bankruptcy Court's Memorandum Opinion as affirmed by the District Court.